I agree with the excellent analyses of both the trial judge and my colleague. I write solely to express my admiration for the principal author's restraint in addressing counsel's argument that removing Jayme from the appellant is somehow comparable to the evils suffered by slave children who were ripped apart from their families. I would have been tempted to treat this argument for what it really is pure bunkum.1
1 Webster's II, New College Dictionary (1999 ed.) defines bunkum as "meaningless or empty talk: CLAPTRAP."